United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
DEPARTMENT OF THE ARMY, OFFICE OF
ARMY NATIONAL GUARD, Lincoln, NE,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-325
Issued: October 26, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 22, 2010 appellant filed a timely appeal from a June 21, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP) regarding an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $17,404.55 because no deductions were made for
health benefit premiums or basic and optional life insurance premiums for the period October 15,
2005 through March 13, 2010; (2) whether OWCP properly denied waiver of the recovery of the
overpayment; and (3) whether OWCP properly required repayment of the overpayment by
deducting $150.00 from appellant’s continuing compensation payments.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board. By decision dated February 14, 2007, the
Board affirmed a June 20, 2006 OWCP decision which denied appellant’s request for
modification of a July 11, 2003 wage-earning capacity decision.2 The facts of the case as set
forth in the prior decision are incorporated herein by reference.3
Appellant was removed from his position with the employing establishment effective
October 14, 2005 as he was discharged from the Army National Guard for medical reasons and
his position required maintaining membership. Deductions for health and life insurance were not
taken out of compensation payments based on the July 11, 2003 loss of wage-earning capacity
decision. In a March 23, 2010 worksheet, appellant was enrolled in health insurance, code 105,
with basic and optional life insurance.
On March 30, 2010 OWCP issued a preliminary overpayment determination in the
amount of $17,404.55 for the period October 15, 2005 through March 13, 2010 because health,
basic life and optional life insurance premiums were not withheld from appellant’s
compensation. It determined that health benefit premiums were $16,695.71, basic life insurance
premiums were $665.91 and optional life insurance premiums were $52.93 or a total
overpayment of $17,404.55. OWCP found appellant to be without fault in the matter. Appellant
was advised of the procedures for contesting the preliminary determination and to submit
financial information if he sought waiver or contested the overpayment.
On April 21, 2010 appellant contested the overpayment and requested waiver as it
occurred through no fault of his own. He submitted a completed Form OWCP-20 overpayment
recovery questionnaire and supporting financial documentation. Appellant advised that he
supported his wife and five children. He listed monthly income as $5,243.50 for actual earnings;
$923.00 for his wife’s income and $262.56 from FECA benefits, for a total monthly income of
$6,429.06. Appellant listed his monthly household expenses as $671.40 for mortgage including
insurance; $1,006.00 for food; $113.00 for clothing; $852.00 for utilities and $1,500.00 for other
expenses. He noted monthly installment payments of $180.14 to USAA for a home equity loan;
$277.69 to USAA for an automobile loan; $192.87 to Community Bank; $128.00 to GE credit
orthodontist; $173.00 for Cabela’s credit card and $231.00 for a USAA credit card. Appellant’s
total monthly expenses amounted to $5,325.10. He stated that he had $108.37 and $96.75 in
checking accounts; $1.15 and $1,679.81 in savings accounts for total assets of $1,886.08. In
addition to owning a house, appellant owned a 1986 Lowe Lunker III boat and motor worth
$1,015.00; a 1997 Chevy Suburban worth $3,470.00; a 1991 E350 Ford van worth $1,620.00l; a
2001 Chevy Impala worth $2,650.00; and a 1994 Cadillac DeVille worth $1,285.00. Supporting
financial documentation revealed assets of $4,910.77 in a Vangard retirement plan for his wife;
$3,525.59 in a Fidelity investment account at First State Bank and $88,901.41 in New York Life
Essentials Variable Annuity.
2

Docket No. 06-2071 (issued February 14, 2007).

3

On January 29, 1998 appellant, then a 32-year-old electronics mechanic, filed a traumatic injury claim alleging
that on that day he injured his lower back in the performance of duty. OWCP accepted the claim for an L4-5 disc
herniation and authorized a lumbar laminectomy and discectomy, which was performed on August 6, 1998.

2

By decision dated June 21, 2010, OWCP finalized the $17,404.55 overpayment and that
appellant was not at fault in its creation. It determined that his total monthly income was
$6,528.06 and his current monthly expenses totaled $5,152.10. OWCP did not include the
$173.00 monthly expenses for the Cabela credit card as it found it was not necessary for his daily
living expenses. Appellant was found capable of repaying the overpayment and he did not
provide justification for waiver. OWCP determined that $150.00 a month would be deducted
from future compensation payments until the overpayment was recovered.
LEGAL PRECEDENT -- ISSUE 1
The regulations of the Office of Personnel Management, which administers the FEHB
program, provide guidelines for registration, enrollment and continuation of enrollment of
federal employees. In this connection, 5 C.F.R. § 890.502(a)(1) provides:
“[A]n employee or annuitant is responsible for payment of the employee or
annuitant share of the cost of enrollment for every pay period during which the
enrollment continues. An employee or annuitant incurs an indebtedness due the
United States in the amount of the proper employee or annuitant withholding
required for each pay period that health benefit withholdings or direct premium
payments are not made but during which the enrollment continues.”4
In addition, 5 C.F.R. § 890.502(c) provides:
“An agency that withholds less than the proper health benefits contributions from
an individual’s pay, annuity or compensation must submit an amount equal to the
sum of the uncollected contributions and any applicable agency contributions
required under section 8906 of Title 5 United States Code, to OPM for deposit in
the Employees’ Health Benefits Fund.”5
Under applicable OPM regulations, the employee or annuitant is responsible for payment
of the employee’s share of the cost of enrollment.6 An agency that withholds less than the proper
health benefits contribution must submit an amount equal to the sum of the uncollected
deductions.7 The Board has recognized that, when an underwithholding of health insurance
premiums is discovered, the entire amount is deemed an overpayment of compensation because
OWCP must pay the full premium to OPM when the error is discovered.8
Under the Federal Employees’ Group Life Insurance Program (FEGLI), most civilian
employees of the Federal Government are eligible to participate in basic life insurance and one
4

See 5 C.F.R. § 890.502(a)(1); see also John Skarbek, 53 ECAB 630 (2002).

5

Id. at § 890.502(c).

6

Id. at § 890.502(a)(1).

7

Id.

8

See Keith H. Mapes, 56 ECAB 130 (2004); James Lloyd Otte, 48 ECAB 334 (1997); Marie D. Sinnett, 40 ECAB
1009 (1989); John E. Rowland, 39 ECAB 1377 (1988); 5 C.F.R. § 890.502.

3

or more of the options.9 The coverage for basic life insurance is effective unless waived10 and
the premiums for basic and optional life coverage are withheld from the employee’s pay.11
While the employee is receiving compensation under FECA, deductions for insurance are
withheld from the employee’s compensation.12 At separation from the employing establishment,
the FEGLI insurance will either terminate or be continued under compensationer status. If the
compensationer chooses to continue basic and optional life insurance coverage, the schedule of
deductions made will be used to withhold premiums from his or her compensation payments.13
When an underwithholding of life insurance premiums occurs, the entire amount is deemed an
overpayment of compensation because OWCP must pay the full premium to OPM upon
discovery of the error.14
ANALYSIS -- ISSUE 1
The record reflects that deductions for health, basic life and optional life insurance
premiums were not made from appellant’s compensation payments from October 15, 2005
through March 13, 2010. OWCP determined that health benefit premiums of $16,695.71, basic
life insurance premiums of $665.91 and optional life insurance premiums of $52.93 should have
been deducted from his compensation for this period as he had elected enrollment and premiums
were not deducted. Appellant does not dispute that he had elected enrollment for health, basic
life and optional life insurance benefits. In a worksheet dated March 23, 2010, OWCP calculated
his share of the premiums, which were not withheld from his compensation payment and
determined an overpayment in the amount of $17,404.55.
As no health, basic life and optional life benefit deductions were made from his
compensation during this time period and there is no evidence that he cancelled his health, basic
life and optional life benefits enrollment, the Board finds that the record establishes that an
overpayment was created in the amount of $17,404.55 from October 15, 2005 through March 13,
2010, due to the nonwithholding of health, basic life and optional life insurance premiums.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that, where an overpayment of compensation has been
made because of an error of fact or law, adjustment shall be made by decreasing later payments
to which an individual is entitled. The only exception to this requirement is a situation which
meets the tests set forth as follows in section 8129(b): “Adjustment or recovery by the United
States may not be made when incorrect payment has been made to an individual who is without
9

5 U.S.C. § 8702(a)

10

Id. at § 8702(b).

11

Id. at § 8707.

12

Id. at § 8707(b)(1).

13

Id. at § 8706(b).

14

Id. at § 8707(d); see Keith H. Mapes, supra note 8; James Lloyd Otte, supra note 8.

4

fault and when adjustment or recovery would defeat the purpose of FECA or would be against
equity and good conscience.”15
Office regulations, at 20 C.F.R. § 10.438, state:
“(a) The individual who received the overpayment is responsible for providing
information about income, expenses and assets as specified by [OWCP]. This
information is needed to determine whether or not recovery of an overpayment
would defeat the purpose of FECA or be against equity and good conscience.
This information will also be used to determine the repayment schedule, if
necessary.
“(b) Failure to submit the requested information within 30 days of the request
shall result in denial of waiver and no further request for waiver shall be
considered until the requested information is furnished.”16
ANALYSIS -- ISSUE 2
The fact that appellant is without fault in creating the overpayment does not mean that
OWCP cannot collect the overpayment. Appellant is still required to repay the debt unless:
(1) recovery of the overpayment would defeat the purpose of FECA; or (2) recovery of the
overpayment would be against equity and good conscience.
In determining that he was not entitled to a waiver of the recovery of the overpayment,
OWCP reviewed appellant’s income, expenses and assets as listed in his April 21, 2010
statement, overpayment recovery questionnaire and financial documents received into the record.
Based on the figures and financial documentation supplied by appellant on April 21, 2010, it
found his monthly household income was $6,528.60 with assets of $1,886.08, Mutual
Funds/Annuities of $97,337.77 and valuable property of $10,040.00. OWCP allowed the full
amount of claimed necessary monthly expense, as verified by the financial documentation
received, in the amount of $5,152.10 for food, clothing, utilities, mortgage, property tax,
insurance, equity loan, auto loan, community loan, USAA credit card and miscellaneous
expenses of $1,500.00. It disallowed monthly expenses of $173.00 for Cabela’s credit card as
being unnecessary for daily living expenses. OWCP procedures provide that an individual is
deemed to need substantially all of his or her current income to meet current ordinary and
necessary living expenses if monthly income does not exceed monthly expenses by more than
$50.00.17

15

5 U.S.C. § 8129

16

20 C.F.R. § 10.438.

17

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6(a)(3) (October 2004).

5

The Board finds that, as appellant’s monthly income of $6,528.60 exceeds his documented
reasonable monthly expenses of $5,152.10 by $1,375.9618 he is not entitled to waiver as he does
not need substantially all of his income to meet current ordinary and necessary expenses.
Further, there is no evidence in this case, and appellant did not allege, that he
relinquished a valuable right or changed his position for the worse in reliance on the excess
compensation he received for the period October 15, 2005 to March 13, 2010. Pursuant to its
regulations, OWCP, therefore, properly found that recovery of the overpayment would not be
against equity or good conscience.
As the evidence in this case fails to support that recovery of the overpayment would
defeat the purpose of FECA or be against equity and good conscience, the Board finds that
OWCP did not abuse its discretion in denying a waiver of recovery of the overpayment of
$17,404.55.
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA. Section
10.441(a) of the regulations provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no
refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the
financial circumstances of the individual and any other relevant factors, so as to
minimize any hardship.”19
ANALYSIS -- ISSUE 3
With respect to the $150.00 withheld from appellant’s continuing compensation
payments to recoup the amount of the outstanding payment, OWCP’s regulations note the factors
to be considered in determining repayment from continuing compensation.20 The implementing
regulations provide that OWCP must take into account the probable extent of future payments,
the rate of compensation, the financial circumstances of the individual and any other relevant
factors, so as to minimize any hardship.21

18

The Board notes that appellant’s income exceeds his expenses even when the monthly expense of $173.00 for
the Cabela’s credit card is included. With this expense included, appellant’s income exceeds his expenses by
$1,202.96.
19

20 C.F.R. § 10.441.

20

Id.; see Fred A. Cooper, Jr., 44 ECAB 498 (1994).

21

Id.

6

OWCP found that recovery of the overpayment would be made by an adjustment against
continuing compensation at the rate of $150.00 per payment. It is appellant’s responsibility to
provide information about income, expenses and assets.22 The financial evidence indicated that
his monthly income exceeded his expenses by $1,375.06 and he has assets $1,886.08, mutual
funds/annuities with a value of approximately $97,337.77 and valuable property worth
approximately $10,040.00. Based on the evidence, OWCP did take relevant evidence into
account so as to minimize hardship in recovering the overpayment. The Board finds that it
properly followed its regulations in this case and in determining that the $17,404.55
overpayment could be recovered by deducting $150.00 from appellant’s continuing
compensation payments.23
CONCLUSION
The Board finds that appellant received an overpayment of $17,404.55 during the period
October 15, 2005 through March 13, 2010 and OWCP properly denied waiver of the recovery of
the overpayment. The Board further finds that OWCP also properly directed recovery of the
overpayment by deducting $150.00 every 28 days from continuing compensation.

22

20 C.F.R. § 10.441(a).

23

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.4(c)(3) and 6.200.4.d(1)(b) (May 2004).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 21, 2010 is affirmed.
Issued: October 26, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

